Citation Nr: 9921799	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from June 1987 to 
September 1992.  This appeal came before the Board of 
Veterans' Appeals (Board) from a June 1993 rating action from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board has remanded this claim 
for further development on two prior occasions, in January 
1996, and in May 1998.  The RO has issued decisions 
continuing to deny the claim.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained. 

2.  The appellant does not suffer from a chronic right hip 
disability which is causally related to a right hip condition 
experienced in service.


CONCLUSION OF LAW

A right hip disability was not incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant's service medical records indicate that the 
appellant was seen for a right hip condition in July 1987.  
He reported that he fell the day prior and bruised his right 
hip and middle back.  He had full range of motion, but was 
tender to touch.  The diagnosis was bruise.  He was again 
seen in September 1987 due to continued hip pain.  The pain 
became worse with certain movements, but was not severe 
enough to hinder activity.  Objective evaluation was normal.  
X-rays of the sacro-iliac joint were normal.  His separation 
examination report, dated in May 1992, does not note any 
right hip condition.  

Post-service medical evidence of record includes a report of 
a VA medical evaluation of the right hip, dated in March 
1996, which indicates that since his falling injury in 
service, the appellant has had occasional "pain like a 
pinched nerve in his hip."  There were no objective findings 
except minor evidence of pain.  He was diagnosed with 
traumatic arthritis of the right hip.  The Board notes, 
however, that x-rays of the right hip and the pelvis, 
conducted the same day, were normal.  

A report of a VA medical evaluation, dated in September 1998, 
indicates that the appellant's right hip was examined and 
that the diagnosis was "[a]lleged degenerative joint disease 
of the right hip, with no loss of function due to pain."  X-
rays at that time showed a normal right hip.  In response to 
the question of whether the appellant has a chronic right hip 
disability, the examiner stated "perhaps because there is 
slight loss of motion in the right hip.  X-rays of 9-18-98 
were normal."  In response to the question of whether there 
is any etiological relationship between the inservice right 
hip complaints and any currently diagnosed hip disorder, the 
examiner stated "probably not because clinically I find 
practically no hip disability other than slight diminution or 
flexion of the hip."  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991; 38 C.F.R. § 3.303 
(1998).  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Having considered the evidence as well as the applicable 
laws, the Board finds that entitlement to service connection 
is not warranted.  The Board notes that the appellant had 
complaints of and was treated for a right hip disorder in 
service.  The Board also notes his assertion that he has had 
continual problems with his right hip since service.  
However, current medical evidence, although showing that he 
has some loss of motion and complaints of pain, do not 
diagnose a definite disease entity or chronic disability 
which would account for this.  The Board notes that he was 
diagnosed with arthritis of the right hip in March 1996.  
However, the record indicates that x-rays at that time, and 
in 1998, showed no evidence of arthritis.  Further, his 
subsequent VA examination did not show that he currently 
suffers from arthritis.  In addition, the VA examiner has 
indicated that there is no etiological relationship between 
any current hip problems and inservice hip problems.  Given 
this evidence, the Board concludes that service connection is 
not warranted.


ORDER

Entitlement to service connection for a right hip disability 
is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

